department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-132734-10 date february internal_revenue_service number release date index number ------------------------------------ ------------------------ -------------------------------- ty ------------- ty ------------- legend taxpayer --------------------- ------------------------------------------------ year x ------------------------------------------- country a --------------------- dear ------------------ this is in response to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to elect the foreign_earned_income_exclusion under sec_911 of the internal_revenue_code code for year x the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination taxpayer lived and worked in country a during year x for a period of full days while in country a taxpayer was informed by co-workers that his foreign_earned_income would not be included on his u s tax_return and that he would have little tax_liability taxpayer did not have the assistance of a qualified_tax professional in year x and was unaware that an election needed to be filed on form_2555 to take advantage of the relevant income exclusion taxpayer failed to timely file any u s tax_return for year x plr-132734-10 taxpayer requests that he be granted an extension of time under sec_301_9100-3 to elect the provisions of sec_911 for year x sec_301_9100-1 provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301 to make a regulatory election for relief in respect of tax under certain subtitles of the irc including sec_911 sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election based on the facts and circumstances of this case we conclude that taxpayer satisfies sec_301_9100-3 and that granting relief will not prejudice the interests of the government accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to elect the foreign_earned_income_exclusion for tax_year year x except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-132734-10 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief international
